Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 1 of 27 Page ID #3936




                   EXHIBIT C
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 2 of 27 Page ID #3937




                                                                           Exhibit
                                                                                        exhibitsticker.com




                                                                         Exhibit 2
                                                                            08-4-2020
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 3 of 27 Page ID #3938
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 4 of 27 Page ID #3939
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 5 of 27 Page ID #3940
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 6 of 27 Page ID #3941
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 7 of 27 Page ID #3942
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 8 of 27 Page ID #3943
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 9 of 27 Page ID #3944
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 10 of 27 Page ID #3945
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 11 of 27 Page ID #3946
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 12 of 27 Page ID #3947
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 13 of 27 Page ID #3948
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 14 of 27 Page ID #3949
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 15 of 27 Page ID #3950
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 16 of 27 Page ID #3951
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 17 of 27 Page ID #3952
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 18 of 27 Page ID #3953
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 19 of 27 Page ID #3954
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 20 of 27 Page ID #3955
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 21 of 27 Page ID #3956
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 22 of 27 Page ID #3957
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 23 of 27 Page ID #3958
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 24 of 27 Page ID #3959
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 25 of 27 Page ID #3960
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 26 of 27 Page ID #3961
Case 3:18-cv-00966-SMY Document 220-3 Filed 09/18/20 Page 27 of 27 Page ID #3962
